DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
DRAWINGS
The drawing(s) filed on May 12, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–15 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Keane et al. (2017/0308335) is a general background reference covering systems and methods for managing print jobs associated with multiple customers. Customer-editable design templates for printed products and design software tools enabling creation by customers of custom print product designs are provided, via a network, to multiple customers operating corresponding electronic devices..
Johnson (9,521,277) is a general background reference covering a method (1000) involves providing a two-dimensional bar code generated by a service provider to a mobile device. A document comprising the code generated by the provider is printed by a printing device in response to receiving first print job from the provider, where the code identifies the printing device, and access privileges of the mobile device with respect to the printing device, and a unique identifier assigned by the provider to the printing device, and provides information to the mobile device to facilitate operations of the printing device by the mobile device.
Hansen (2016/0085489) is a general background reference covering a system has an image capture device, a processing device in communication with image capture device, an input and output device in communication with device and memory (240) in communication with device. The memory stores instructions receives data from input device and by processing device. A code to be associated is received from image capture device and by device. A command to print a confirmation code is transmitted by output device and to printer. The confirmation code is received and printer code is associated with printer that prints or conveys confirmation code. 
Vojak (9,007,613) is a general background reference covering a secure mobile printing method and system allow a user to unlock remotely submitted print jobs without having to remember job identifiers and without imposing onerous barcoding requirements on printer firmware or requiring the user to scroll through a list of print jobs on a printer's front panel display screen. An exemplary method, performed on a mobile device, comprises initiating a print job, assigning a job identifier for the print job, selecting a printer for the print job, sending to the selected printer the print job and the job identifier whereby the print job is locked on the selected printer, imaging a printed printer identification code (PIC) on an exposed surface of the selected printer, resolving the printed PIC image to the job identifier, and sending to the selected printer the job identifier whereby the print job is unlocked.
Liu et al. (8,902,454) is a general background reference covering a method and apparatus for printing from mobile devices are described. In one embodiment, the method comprises outputting a machine-readable code associated with the printer; receiving rendered print data specified by the mobile device that scanned and decoded the machine-readable code; and printing the rendered print data.
Rodgers et al. (2014/0136972) is a general background reference covering system has a request interface for receiving a request for printouts of selected document components of a layout of document components of a pan-optic visualization document collection. A support engine is coupled to the request interface, and retrieves and prepares the selected document components for printing according to a selected print layout style, where the preparation includes generation of printable document components for respective printouts. The support engine is in communication with printable pages (1802, 1804, 1806, 1808, 1810).
Hong et al. (8,451,473) is a general background reference covering techniques provided for displaying encoded data that represent a) features and options currently supported by a printing device, b) a printer identifier for the printing device, and c) network service interface data for a network service, wherein the network service interface data allow a mobile device to send print settings selection data and electronic document identification data to the network service; and processing print data and causing a printed version of an electronic document reflected in the print data to be printed by the printing device.
Liu (2011/0096354) is a general background reference covering a system has a memory e.g. flash memory, with instructions to be executed by a tangible processor (132) e.g. microprocessor, for receiving a print request from a mobile device to print a document e.g. spreadsheet document. The processor converts the document into a printer ready format. The processor submits the document to a selected one of a printer devices e.g. facsimile machines, which are in data communication with the tangible processor for printing the document. The document is submitted by the tangible processor to the selected printer device.
ART REJECTIONS
Anticipation Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11, 13 and 14 are rejected under 35 U.S.C. § 102(A)(1) as being anticipated by US Patent Application Publication 2012/0250065 (published 04 Oct. 2012) (Partridge (hereinafter referred to as “Partridge”)).
With respect to claim 11, Partridge discloses a method (Fig. 1 – a method/system for printing documents from a portable device …) comprising: 
generating, by a printer, a machine-readable code comprising a printer identifying characteristic (Para [0032]; Fig. 1 – see at least element 115 ‘optical code’ generating by the printer, an optical code containing the printer identification information …); 
receiving at least one document via a network (Fig. 1 – see at least element 125 ‘document’ …), wherein the document comprises metadata comprising the unique device identifier and a user authentication (Para [0037]; Fig. 2 – see at least step 220; wherein The portable device then transfers the printer identifier, the document to be printed, and user credentials to the printing service (operation 220) …); 
determining whether the printer identifying characteristic and the user authentication are valid (Para [0038]; Fig. 3 – see at least step 320; wherein the printing service receives a printer identifier, a document to print, and user credentials from a portable device (operation 300). The printing device then determines whether the user is authorized to perform the printing task (operation 320) …); and 
in response to determining that the printer identifying characteristic and the user authentication are valid, printing the document (Para [0038]; Fig. 3 – see at least element 320 and 340; wherein the printing service receives a printer identifier, a document to print, and user credentials from a portable device (operation 300). The printing device then determines whether the user is authorized to perform the printing task (operation 320). If not, the printing service sends an error message to the identified printer for printing (operation 360). Otherwise, the printing service sends the document to the identified printer for printing (operation 340). Finally, the printing service notifies the user of the result of the printing job (operation 380) …).
With respect to claim 13, which claim 11 is incorporated, Partridge discloses wherein determining whether the printer identifying characteristic is valid comprises determining whether the unique device identifier has expired (Para 0007, 0008 and 0032]; wherein the optical code expires after a predetermined period of time …).
With respect to claim 14, which claim 11 is incorporated, Partridge discloses wherein determining whether the user authentication is valid comprises determining whether a user associated with the document has permission to print to the printer (Para [0038]; Fig. 3 – see at least element 320; wherein the printing device determines whether the user is authorized to perform the printing task (operation 320) …).
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 5–7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2011/0085196 (published 14 Apr. 2011) (Liu et al. (hereinafter referred to as “Liu”)) in view of 2017/0070642 (published 09 Mar. 2017) (Miyamoto et al. (hereinafter referred to as “Miyamoto”)).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication (“Liu”) in view of “Miyamoto”) and further in view of US Patent No. 6,560,417 (date of Patent 06, May 2003) (“Rodriguez”).
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication “Liu” in view of ‘Partridge’.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of ‘Partridge’ in view of US Patent Application Publication 2011/0085196 (published 14 Apr. 2011) (Liu et al. (hereinafter referred to as “Liu”)).
Note that Liu (8,902,454) was provided by Applicant in the May 12, 2021 Information Disclosure Statement (IDS).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication “Liu” in view of  “Miyamoto” and further in view of ‘Partridge’.



Claims 1–3, 5–7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication “Liu” in view of 2017/0070642 (published 09 Mar. 2017) (Miyamoto et al. (hereinafter referred to as “Miyamoto”)).
With respect to claim 1, Liu discloses a non-transitory machine readable medium storing instructions executable by a processor to (Para [0020]; wherein machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable medium includes read only memory ("ROM"); random access memory ("RAM"); magnetic disk storage media; optical storage media; flash memory devices; electrical, optical, acoustical or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.) …): 
capture an identifying characteristic of a printer (Para [0060]; wherein a software application on the mobile device decodes a machine-readable code captured with the mobile device's camera (processing block 802), populates a user interface with the printer's capabilities (processing block 803), allows the user to choose how the document is printed (processing block 804), and sends the document to the printer using the routing information in the bar code (processing block 805). Alternatively, the software may be a web browser displaying web pages, as opposed to an application  …); 
receive a selection of at least one document of the plurality of documents suitable for printing on the printer (Para [0040]; wherein using the interface on the screen of the mobile device, processing logic specifies data to be printed (processing block 503) and causes the data to be sent to the printer using routing information encoded in the machine readable code (processing block 504) …); and 
cause the selected at least one document to be delivered to the printer (Para [0040 and 0041]; Fig – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …) according to the identifying characteristic (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …).
However, Liu fails to explicitly disclose display a plurality of documents suitable for printing on the printer.
Miyamoto, working in the same field of endeavor, recognizes this problem and teaches display a plurality of documents suitable for printing on the printer (Para [0165 and 0179]; Fig. 8AB – a screen for selecting 810 (FIG. 8AB) images that can be printed is displayed, and a selection of the printing target image from out of the images that can be printed is received from the user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to display a plurality of documents suitable for printing on the printer as taught by Miyamoto since doing so would have predictably and advantageously allows a service provider can easily introduce a print service and charging management becomes easy. Also, the service user can use the print service easily and the convenience of the print service is improved (see at least Miyamoto, ¶ [0198]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Liu discloses wherein the identifying characteristic comprises a code digitally displayed on a control panel of the printer (Para [0022]; Fig. 2 – 2D barcode can be displayed on the control panel/touchscreen of the printer or be printed from the printer  …).
With respect to claim 3, which claim 1 is incorporated, Liu discloses wherein the identifying characteristic comprises a code physically displayed on a surface of the printer (Para [0046]; wherein the processing begins with a mobile device reading a printer ID and (optionally) web service endpoint information from a machine-readable code (e.g., QR code) displayed by a printer, on the printer, or in a proximity of a printer (processing block 601). The machine-readable code may be static or dynamic …).
With respect to claim 5, which claim 1 is incorporated, Liu discloses wherein the plurality of documents suitable for printing on the printer (Para [0040]; wherein using the interface on the screen of the mobile device, processing logic specifies data to be printed (processing block 503) and causes the data to be sent to the printer using routing information encoded in the machine readable code (processing block 504) …) comprise at least a subset of a second plurality of documents submitted as ready to print (Para [0049]; wherein Processing logic in the mobile device uploads or side-loads a document to the drop box (processing block 604), and processing logic in the printer detects a new document available to it (processing block 605) and prints the document (processing block 606). In one embodiment, the printer detects the new document via a pull or push. This may occur without the drop box ID being revealed to the printer …).
With respect to claim 6, which claim 5 is incorporated, Liu discloses wherein the plurality of documents being suitable for printing on the printer comprise the printer comprising at least one capability necessary for printing each of the plurality of documents (Para [0060]; wherein a software application on the mobile device decodes a machine-readable code captured with the mobile device's camera (processing block 802), populates a user interface with the printer's capabilities (processing block 803), allows the user to choose how the document is printed (processing block 804), and sends the document to the printer using the routing information in the bar code (processing block 805). Alternatively, the software may be a web browser displaying web pages, as opposed to an application …).
With respect to claim 7, which claim 1 is incorporated, Liu discloses wherein the instructions to capture an identifying characteristic of a printer comprise instructions to extract a network address for the printer according to the identifying characteristic (Para [0059]; wherein a printer displays a machine-readable code that changes periodically (e.g., once per minute, once per user request for a code, etc.) (processing block 801). In one embodiment, machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …).
With respect to claim 10, which claim 1 is incorporated, Liu discloses wherein the identifying characteristic changes on a periodic basis (Para [0024]; wherein the 2D barcode encodes the following information: 1) a passkey which changes on a periodic basis (e.g., a 10 minute basis, a 1/2 hour basis, an hourly basis, or every time a new barcode is displayed in response to a user depressing a button); 2) a printer ID; 3) routing information to the printer (e.g., MMS, Bluetooth, HTTP, etc.); and 4) an optional descriptor (e.g., an XML descriptor) of a printer dialog box …).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication (“Liu”) in view of “Miyamoto”) and further in view of US Patent No. 6,560,417 (date of Patent 06, May 2003) (“Rodriguez”).
With respect to claim 4, which claim 1 is incorporated, neither Liu nor Miyamoto appears to explicitly discloses wherein the identifying characteristic comprises an environmental characteristic in proximity to the printer.
However, Rodriguez, working in the same field of endeavor, recognizes this problem and teaches identifying characteristic comprises an environmental characteristic in proximity to the printer (Col. 10, lines 61–67 and Col. 6, lines 1–11; Fig. 3 – see at least step 310; wherein in step 310, the environmental conditions may be measured by the sensor 180 as described in FIG. 1. In various forms, the environmental conditions may be measured before the print job is generated, after the print job has finished printing, and/or any time in between. Although measuring the temperature and/or RH is described in this invention, it is to be understood that the invention is not limited to measuring the temperature and/or RH, but rather, the invention may be configured to sense any number of environmental factors and modify the EP process based on one or more environmental factor …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Miyamoto to identify characteristic comprises an environmental characteristic in proximity to the printer as taught by Rodriguez since doing so would have predictably and advantageously sensing the environmental factor within the electrophotographic area of the printing device and modifying the electrophotographic process in response to the sensed environmental factor (see at least Rodriguez, Col. 1, lines 1–64).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication “Liu” in view of ‘Partridge’.
With respect to claim 8, which claim 1 is incorporated, Liu discloses wherein the instructions to cause the selected at least one document to be delivered to the printer (Para [0040 and 0041]; Fig – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …) according to the identifying characteristic (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …) 
However, Liu fails to explicitly disclose instructions to authenticate a user associated with the plurality of documents.
Partridge, working in the same field of endeavor, recognizes this problem and teaches authenticate a user associated with the plurality of documents (Para [0012 and 0022]; wherein the user of portable device 110 captures optical code 115 using a camera on the portable device, and sends optical code 115, together with document 125 and optionally user credentials 135, to printing service 130 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to authenticate a user associated with the plurality of documents as taught by Partridge since doing so would have predictably and advantageously allows facilitates a secure and economic printing environment. As long as the user of portable device 110 provides proper credentials, the document transfer and printing can be performed and charged accordingly (see at least Partridge, ¶ [0024]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, Liu discloses wherein the instructions to cause the selected at least one document to be delivered to the printer (Para [0040 and 0041]; Fig – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …)  according to the identifying characteristic  (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …)
However, Liu fails to explicitly disclose validate that a user associated with the plurality of documents has permission to print to the printer.
Partridge, working in the same field of endeavor, recognizes this problem and teaches validating that a user associated with the plurality of documents has permission to print to the printer (Para [0038]; wherein the printing device then determines whether the user is authorized to perform the printing task (operation 320). If not, the printing service sends an error message to the identified printer for printing (operation 360). Otherwise, the printing service sends the document to the identified printer for printing (operation 340). Finally, the printing service notifies the user of the result of the printing job (operation 380). Additional details of the process of notifying the user of the printing result can be found, for example, in U.S. Pat. No. 7,057,752, entitled "Methods and Systems for Providing Status Information for Reprographic Operations," by inventor Leigh L. Klotz Jr., which is incorporated by reference herein …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to validate that a user associated with the plurality of documents has permission to print to the printer as taught by Partridge since doing so would have predictably and advantageously allows facilitates a secure and economic printing environment. As long as the user of portable device 110 provides proper credentials, the document transfer and printing can be performed and charged accordingly (see at least Partridge, ¶ [0024]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
 Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of ‘Partridge’ in view of US Patent Application Publication 2011/0085196 (published 14 Apr. 2011) (Liu et al. (hereinafter referred to as “Liu”)).
With respect to claim 12, which claim 11 is incorporated, although Partridge teaches that the optical code expires after a predetermined number of uses (see at least ¶ [0008 and 0009], Partridge fails to explicitly disclose the printer identifying characteristic comprises a one-time use identifier.
However, Liu working in the same field of endeavor, recognizes this problem and teaches discloses wherein the printer identifying characteristic comprises a one-time use identifier (Para [0024]; the 2D barcode encodes the following information: 1) a passkey which changes on a periodic basis (e.g., a 10 minute basis, a 1/2 hour basis, an hourly basis, or every time a new barcode is displayed in response to a user depressing a button) …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Partridge to apply a one-time use identifier as taught by Liu since doing so would have predictably and advantageously allows use of expirations and timeouts helps limit users to people who are currently in physical proximity to a printer (e.g., current customers in a coffee shop). This helps prevent spammers from discovering a code that could otherwise be used to print unwanted advertisements from anywhere on the network (see at least Liu, ¶ [0066]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
 Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication “Liu” in view of  “Miyamoto” and further in view of ‘Partridge’.
With respect to claim 15, Liu discloses a system (Fig. 1 – a printing system an environment in which interaction occurs between a printer and mobile device to print a document …), comprising: 
an identification engine to: capture an identifying characteristic of a printer, wherein the identifying characteristic comprises a displayed machine-readable code (Para [0060]; wherein a software application on the mobile device decodes a machine-readable code captured with the mobile device's camera (processing block 802), populates a user interface with the printer's capabilities (processing block 803), allows the user to choose how the document is printed (processing block 804), and sends the document to the printer using the routing information in the bar code (processing block 805). Alternatively, the software may be a web browser displaying web pages, as opposed to an application  …), and 
identify a plurality of capabilities of the printer according to the identifying characteristic (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …), 
a document engine to: display a documents suitable for printing on the printer (Para [0040]; wherein using the interface on the screen of the mobile device, processing logic specifies data to be printed (processing block 503) and causes the data to be sent to the printer using routing information encoded in the machine readable code (processing block 504) …) according to the identified plurality of capabilities of the printer (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …), and 
receive a selection of at least one of the plurality of documents for printing on the printer (Para [0040 and 0041]; Fig – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …) and a delivery engine to: cause the selected at least one document to be delivered to the printer (Para [0040 and 0041]; Fig – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …) according to the identifying characteristic (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …).
However, Liu fails to explicitly disclose displaying a plurality of documents suitable for printing on the printer, determine whether the user is authorized to print to the printer, and in response to determining that the user is authorized to print to the printer.
Partridge, working in the same field of endeavor, recognizes this problem and teaches a delivery engine to: determine whether the user is authorized to print to the printer (Para [0038]; Fig. 3 – see at least element 320; wherein the printing device determines whether the user is authorized to perform the printing task (operation 320) …), and in response to determining that the user is authorized to print to the printer (Para [0038]; Fig. 3 – see at least element 320 and 340; wherein the printing service receives a printer identifier, a document to print, and user credentials from a portable device (operation 300). The printing device then determines whether the user is authorized to perform the printing task (operation 320). If not, the printing service sends an error message to the identified printer for printing (operation 360). Otherwise, the printing service sends the document to the identified printer for printing (operation 340). Finally, the printing service notifies the user of the result of the printing job (operation 380) …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to determine whether the user is authorized to print to the printer, and in response to determining that the user is authorized to print to the printer as taught by Partridge since doing so would have predictably and advantageously allows facilitates a secure and economic printing environment. As long as the user of portable device 110 provides proper credentials, the document transfer and printing can be performed and charged accordingly (see at least Partridge, ¶ [0024]).  
However, neither Liu nor Partridge appears to explicitly disclose displaying a plurality of documents suitable for printing on the printer.
Miyamoto, working in the same field of endeavor, recognizes this problem and teaches displaying a plurality of documents suitable for printing on the printer (Para [0165 and 0179]; Fig. 8AB – a screen for selecting 810 (FIG. 8AB) images that can be printed is displayed, and a selection of the printing target image from out of the images that can be printed is received from the user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Partridge to display a plurality of documents suitable for printing on the printer as taught by Miyamoto since doing so would have predictably and advantageously allows a service provider can easily introduce a print service and charging management becomes easy. Also, the service user can use the print service easily and the convenience of the print service is improved (see at least Miyamoto, ¶ [0198]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
 ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Partridge et al. (2010/0309503)
Describes a method involves obtaining a document (110) to be printed, and obtaining a document optical code (130) to identify the document. The document optical code is displayed on a portable device (140) e.g. mobile phone, such that the document code is scanned and recognized by a scanner associated with a printer. The document based on the document code is retrieved and printed by the printer. A printer optical code is received to identify the printer. The printer code and the document are sent to a server to store a copy of the document. The document is sent by the server to the printer to print.
Kato (2014/0104638)
Describes a system has a management server configured to manage device information of peripheral device. A first generation unit is configured to generate key obtaining information for obtaining from the management server an authentication key for generating signature information to be used in transmission of device information. A response unit is configured to transmit the authentication key associated with the key obtaining information received from the terminal to peripheral device as response to obtaining request
Osadchyy et al. (2016/0255242)
Describes an MFP has a scanning unit (142) and printing unit (144). A workflow service client (146) is communicatively coupled to a workflow service operating on a network. A processor (149) which causes the scanning unit to scan a graphical identifier displayed on a display screen (134) of a mobile computing device. The graphical identifier is indicative of a document. The workflow service client is caused to send an authentication query. The authentication query comprises information based on the graphical identifier. An acknowledgment is received through the workflow service client.
Cano (11,150,850)
Describes a system includes a spool directory accessible by a mobile computing device and an imaging device. A user selects for imaging on the imaging device a file accessible by the mobile computing device. The mobile computing device saves the file on the spool directory with a unique name. Upon the user accessing the imaging device for imaging, the imaging device generates a unique quick response code. The user captures the code with a camera of the mobile computing device and the code is used by the mobile computing device to rename the file on the spool directory. That the imaging device knows the quick response code, the imaging device accesses and prints the file on media for the user.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672